Case 20-10343-LSS   Doc 2238   Filed 02/18/21   Page 1 of 3
Case 20-10343-LSS   Doc 2238   Filed 02/18/21   Page 2 of 3

                    EXHIBIT A
                                              Case 20-10343-LSS                             Doc 2238                    Filed 02/18/21                       Page 3 of 3
                                                                                                         Exhibit A
                                                                                                        Service List
                                                                                                 Served as set forth below

                     Description                                          Name                                  Address                             Fax                           Email                  Method of Service
The Debtors                                       Boy Scouts of America                     1325 West Walnut Hill Lane                                                                                First Class Mail
                                                                                            Irving, TX 75038
Notice of Appearance/Request for Notices          Kramer Levin Naftalis & Frankel LLP       Attn: Rachel Ringer                             212-715-8000     rringer@kramerlevin.com                  First Class Mail
Counsel for the Official Committee of Unsecured                                             Attn: Megan M. Wasson                                            mwasson@kramerlevin.com
Creditors                                                                                   177 Ave of the Americas
                                                                                            New York, NY 10036
Core Parties                                      Morris, Nichols, Arsht & Tunnell          Attn: Derek C. Abbott                           302-658-7036     dabbott@mnat.com                         First Class Mail
Counsel for Debtor                                                                          1201 N. Market Street
                                                                                            P.O. Box 1347
                                                                                            Wilmington, DE, 19899

Notice of Appearance/Request for Notices          Norton Rose Fulbright Us LLP              Attn: Louis R. Strubeck, Jr                       214-855-8200   louis.strubeck@nortonrosefulbright.com   First Class Mail
Counsel for JPMorgan Chase Bank, National                                                   Attn: Kristian W. Gluck                                          kristian.gluck@nortonrosefulbright.com
Association                                                                                 2200 Ross Avenue, Suite 3600
                                                                                            Dallas, TX 75201-7933
Notice of Appearance/Request for Notices          Pachulski Stang Ziehl & Jones LLP         Attn: James I. Stang                              302-652-4400   jstang@pszjlaw.com                       First Class Mail
Counsel to the Tort Claimants' Committee                                                    10100 Santa Monica Blvd, 13th Fl
                                                                                            Los Angeles, CA 90067-4003
Fee Review                                        Rucki Fee Review, LLC                     Attn: Justin Rucki                                                                                        First Class Mail
                                                                                            1111 Windon Drive
                                                                                            Wilmington, DE 19803
Notice of Appearance and Request for Notices    Steptoe & Johnson LLP                       Attn: John Stump                                                                                          First Class Mail
Counsel for Clarendon America Insurance Company                                             Chase Tower – 8th Floor, 707 Virginia Street East
                                                                                            Charleston, WV 25301

U.S. Trustee                                      The Office of the United States Trustee   Attn: David Buchbinder and Hannah M.                                                                      First Class Mail
                                                                                            McCollum
                                                                                            J. Caleb Boggs Federal Building
                                                                                            Room 2207, 844 N. King Street
Core Parties                                      Wachtell, Lipton, Rosen & Katz            Wilmington,
                                                                                            Attn: RichardDE 19801
                                                                                                          Mason                             212-403-2252     rgmason@wlrk..com                        First Class Mail
Counsel for Ad Hoc Committee of Local Councils of                                           Attn: Joseph C. Celentino                                        jccelentino@wlrk.com
the Boy Scouts of America                                                                   51 W 52nd St
                                                                                            New York, NY 10019
Notice of Appearance/Request for Notices          White & Case LLP                          Attn: Matthew E. Linder                                          mlinder@whitecase.com                    First Class Mail
Boy Scouts of America And Delaware BSA, LLC                                                 111 S Wacker Dr
                                                                                            Ste 5100
                                                                                            Chicago, IL 60606-4302
Core Parties                                      Young Conaway Stargatt & Taylor           Attn: Robert Brady                              302-576-3325     rbrady@ycst.com                          First Class Mail
Counsel for Prepetition Future Claimants’                                                   Attn: Edwin Harron                                               eharron@ycst.com
Representative                                                                              Rodney Square
                                                                                            1000 N King St
                                                                                            Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                         Page 1 of 1
